TABLE OF CONTENTS Page AVAILABLE INFORMATION 1 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 1 FORWARD-LOOKING STATEMENTS 2 ABOUT THIS PROSPECTUS 2 OUR COMPANY 3 RISK FACTORS 4 USE OF PROCEEDS 8 DESCRIPTION OF SERIES A PREFERRED STOCK 8 DESCRIPTION OF THE WARRANT 11 PLAN OF DISTRIBUTION 13 SELLING SECURITY HOLDERS 14 EXPERTS 15 LEGALITY 16 AVAILABLE INFORMATION We file annual, quarterly and current reports, proxy statements and other information required by the Securities Exchange Act of 1934, as amended (the “Exchange Act”) with the Securities and Exchange Commission (the “SEC”). You may read and copy any of these filed documents at the SEC’s Public Reference Room at treet,
